MEMORANDUM **
Alvin Birkholz appeals pro se the district court’s dismissal for lack of jurisdiction of his petition for writ of mandamus seeking to compel the state court to direct state officials to return property Birkholz contends the officials unlawfully seized. We have jurisdiction pursuant to 28 U.S.C. § 1291. Federal courts must determine subject matter jurisdiction as a threshold issue. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94-95, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). We affirm.
“The federal courts are without power to issue writs of mandamus to direct state courts or their judicial officers in the performance of their duties.” Clark v. State of Wash., 366 F.2d 678, 681 (9th Cir.1966).
The Clerk shall amend the docket to reflect that the correct defendants-appel-lees are: County Attorney, Miles City, Montana; and District Court, Miles City, Montana.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Circuit Rule 36-3.